Citation Nr: 1403766	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2011, the Board issued a decision denying entitlement to a TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2012 Order, the Court vacated the July 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

This claim was most recently remanded by the Board for additional development in February 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Specifically, he argues that, although he is employed, he works at a family-owned business, Rovers Lodge Cafe (RLC), which constitutes sheltered employment.  In correspondence from the Social Security Administration (SSA) dated in April 2011, the Veteran's expected total earnings for 2011 were indicated to be $26,000.  The record reflects that he completed a 10th-grade education, but did not complete a General Educational Development (GED) test. 

In correspondence dated in February 2006, the Veteran's sister indicated that she hired the Veteran at their family-owned bar despite his known problems with drinking and occasional outbursts.  She further indicated that she would not have hired the Veteran if he had not been her brother, and that she keeps "a close eye on him when things start to get out of hand." 

In reading through the entire record, the Veteran went from regularly reporting that he was working full time in the family business in a management position to doing maintenance work and some bookkeeping.  As such, the Board found his allegations to lack credibility and denied his claim in a July 2011 decision.  The Veteran then appealed the Board's decision to the Court, and in a May 2012 Order, the Court vacated the July 2011 Board decision and remanded the matter to the Board for development consistent with the parties's Joint Motion.  Specifically, the Joint Motion stipulated that the Board erred in failing to properly consider and address the February 2006 correspondence from the Veteran's sister regarding the Veteran's employment at their family-owned bar. 

In its February 2013 remand, the Board noted that it was troubled by the Veteran's allegations that he was not working for RLC when a cursory research into the business indicated that he was the owner of the company.  As recently as 2010, a local newspaper article labeled him as the "present owner." See Towns Times newspaper, April 16, 2010, Volume 17, Issue 1 on page 3. 

As such, the Board's February 2013 remand instructed the RO to ask the Veteran to provide a statement as to what his job as the owner of RLC had entailed over the years and how that affected his sister's ability to hire him as an employee.  Additionally, if the Veteran claimed he was no longer the owner of RLC, the RO was instructed to request official documentation to substantiate this fact, including the date this occurred.  The Board's remand further instructed the RO to provide the Veteran with VA examination(s) to determine the effect of his service-connected disabilities on his employability.  

The Board observes that the Veteran was last issued a supplemental statement of the case in July 2013, following the conduction of several VA examinations in May 2013.  Significantly, however, the Board notes that subsequent to the issuance of the July 2013 supplemental statement of the case, written statements were submitted by the Veteran and his sister which were received by VA in August 2013.  Such statements specifically included allegations that the Veteran had retired and was no longer involved in the day-to-day operations of the business.  In addition, tax return information pertaining to "R & L Partnership" was submitted, with the Veteran listed as a partner.  The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of this additional, pertinent evidence.  Moreover, in December 2013, correspondence was sent to the Veteran asking him if he wanted to waive initial RO consideration of this evidence and was told that if he did not reply, the Board would assume he did not want to waive initial consideration of that evidence by the RO.  The Veteran did not reply.  Thus, the case will be remanded to allow for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304 (2013); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a TDIU.  The agency of original jurisdiction should carefully review all evidence received since the last supplemental statement of the case.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case, to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

